

Exhibit 10.1


Agreement
Protrust Financial Services Group SA
 
and
 
Tally-Ho Ventures, Inc.
 


 
for the sale and purchase of all of the issued shares of Protrust Private
Clients SA 
 
August 4,  2006
 


 
 

--------------------------------------------------------------------------------

 

CONTENTS
 
CLAUSEPAGE
 
1.
INTERPRETATION
 

2.
SALE AND PURCHASE
 

3.
COMPLETION
 

4.
POST COMPLETION UNDERTAKINGS
 

5.
WARRANTIES
 

6.
PLACEMENT AND REGISTRATION OF SHARES
 

7.
CONFIDENTIAL INFORMATION
 

8.
ANNOUNCEMENTS
 

9.
ASSIGNMENT
 

10.
COSTS
 

11.
EFFECT OF COMPLETION
 

12.
FURTHER ASSURANCES
 

13.
ENTIRE AGREEMENT
 

14.
VARIATIONS
 

15.
WAIVER
 

16.
INVALIDITY
 

17.
NOTICES
 

18.
COUNTERPARTS
 

19.
GOVERNING LAW AND JURISDICTION
 

20.
AGENT FOR SERVICE
 



 
 

--------------------------------------------------------------------------------

 
SCHEDULE 1
Particulars relating to the Company
SCHEDULE 2
The Warranties
SCHEDULE 3
Seller Protection Clauses
SCHEDULE 4
Form of US Legal Opinion to be provided by Buyer's US Counsel




Agreed form documents:


1. Option Deed
2. Transitional Services Agreement
3. Promissory Note
4. US Legal Opinion
5. Disclosure Letter
6. Press Release
7. Management Accounts as at and for the period up to 30 June 2006
8. Bank Points Side Letter




 
 

--------------------------------------------------------------------------------

 
 

THIS AGREEMENT is made on August 4, 2006
 
SCHEDULE 1  BETWEEN:
 

(1)  
TALLY-HO VENTURES, INC. a company incorporated under the laws of the State of
Delaware with file number 3594839 and having its registered office at 3422 Old
Capitol Trail Suite 584, Wilmington, New Castle 19808, Delaware, USA and whose
shares are traded on the Bulletin Board under symbol "TLYH" (the "Buyer"); and

 

(2)  
PROTRUST FINANCIAL SERVICES GROUP SA a company incorporated under the laws of
the Canton of Ticino, Switzerland whose registered is office at Via Frasca 5, PO
Box 5237, CH-6901, Lugano, Switzerland (the "Seller").

 
SCHEDULE 2  THE PARTIES AGREE AS FOLLOWS:
 

1.  
INTERPRETATION

 

1.1  
In this agreement the following words and expressions and abbreviations have the
following meaning, unless the context otherwise requires:

 
"Accounts" means the unaudited financial statements of the Company corresponding
to the rules set forth in the Swiss Code of Obligations as at and for the
financial period ended on the Accounts Date;
 
"Accounts Date" means 31 December 2005;
 
"Bank Points" means a rebate of the margin charged by banks in respect of loans
made to the customers of the Company which typically amounts to 0.2 to 0.25 per
cent. of the value of loans outstanding payable annually;
 
"Business Day" means a day (excluding Saturdays) on which banks generally are
open in London for the transaction of normal banking business;
 
"Buyer's Group" means the Buyer, its holding companies and any subsidiary
undertakings and associated companies from time to time of such holding
companies, all of them and each of them as the context admits;
 
"CHF" or "Swiss Francs" means the means the lawful currency for the time being
of Switzerland;
 
"Claim" means any claim by the Buyer against or to the Seller arising out of or
in connection with this agreement, including any claim arising out of or in
relation to the Warranties;
 
"Commission" means the Securities Exchange Commission;
 
"Company" means Protrust Private Clients SA (No. CH-514.3.008.409-1) to be
renamed Master Trust Private Clients SA on or about the Completion Date;
 
"Completion" means the completion of the sale and purchase of the Shares in
accordance with clause 3;
 
"Completion Date" means the date on which Completion occurs;
 
"Confidential Information" means all information relating to the Company's
business, or financial or other affairs which is not publicly known;
 
"Consideration Shares" means 1,500,000 duly authorised, validly issued and fully
paid shares of common stock in the capital of the Buyer to be issued by the
Buyer pursuant to clause 2.3 as Restricted Securities, and each such share of
common stock a "Consideration Share";
 
"Data Room Information" means the materials and information made available for
inspection by the Buyer and its advisers at the offices of the Seller details of
which are given in the Disclosure Letter;
 
"Disclosure Letter" means a letter of today's date together with the attachments
thereto addressed by the Seller to the Buyer disclosing exceptions to the
Warranties;
 
"Encumbrance" means all security interests, options, equities, claims, or other
third party rights including rights of pre-emption of any nature whatsoever;
 
"Exchange Act" means the U.S. Securities Exchange Act of 1934, as amended;
 
"Intellectual Property" means patents, trade marks, design rights, trade names,
copyrights, (whether registered or not and any applications to register or
rights to apply for registration of any of the foregoing), rights in inventions,
Know-How, trade secrets and other confidential information, and all other
intellectual property rights of a similar or corresponding character in any part
of the world;
 
"International Accounting Standards" or "IAS" means the international accounting
standards, within the meaning of EC Regulation No. 1606/2002 of the European
Parliament and the Council of 19 July 2002 on the application of international
accounting standards, adopted from time to time by the European Commission in
accordance with that Regulation;
 
"Know-How" means confidential or proprietary industrial, technical or commercial
information and techniques in any form (including paper, electronically stored
data, magnetic media, files and micro-film) including, drawings, data relating
to inventions, formulae, test results, reports, research reports, project
reports and testing procedures, shop practices, instruction and training
manuals, market forecasts, specifications, quotations, lists and particulars of
customers and suppliers, marketing methods and procedures, show-how and
advertising copy;
 
"Promissory Note" means the promissory note in the principal aggregate amount of
$3,000,000 in the agreed terms;
 
"Put Option Deed" means a deed of today's date in the agreed terms under which
the Buyer grants to the Seller a put option over not less than 50 per cent. of
the Consideration Shares exercisable by the Seller at any time from 1 January
2007 to 31 December 2007 (inclusive);
 
"Related Person" means in relation to any party its holding companies and any
subsidiary undertakings and any associated companies from time to time of such
holding company, all of them and each of them as the context admits;
 
"Restricted Securities" means restricted securities as defined in Rule 144 under
the Securities Act;
 
"Securities Act" means the U.S. Securities Act of 1933, as amended;
 
"Seller's Group" means the Seller, its holding companies and any subsidiary
undertakings and associated companies (excluding the Company) from time to time
of such holding companies, all of them and each of them as the context admits;
 
"Seller's Solicitors" means Ashurst of Broadwalk House, 5 Appold Street, London
EC2A 2HA;
 
"Share Charge" means the share charge in the agreed terms between the Buyer, the
Seller and Master Finance Holdings to secure the obligations of the Buyer under
the Promissory Note and the Put Option Deed;
 
"Shares" means all of the issued shares in the capital of the Company;
 
"Tax" or "tax" means any tax, and any duty, contribution, impost, withholding,
levy or charge in the nature of tax, whether domestic or foreign, and any fine,
penalty, surcharge or interest connected therewith imposed, collected or
assessed by, or payable to a Taxation Authority;
 
"Taxation Authority" means any local, municipal, governmental, state, federal or
fiscal, revenue, customs or excise authority, body, agency or official anywhere
in the world having or purporting to have power or authority in relation to Tax;
 
"Taxation Statutes" means all statutes, statutory instruments, orders
enactments, laws, by-laws, directives and regulations, whether domestic or
foreign decrees, providing for or imposing any Tax;
 
"Transitional Services Agreement" means the agreement to be entered into by,
inter alia, the Buyer and Seller in the agreed terms relating to the provision
of certain transitional services after Completion;
 
"US dollar" or "US$" means the lawful currency for the time being of the United
States of America;
 
"US Legal Opinion" means the legal opinion in the agreed form covering the
matters set out in schedule 4 addressed to the Seller and to be delivered by the
Buyer's US counsel;
 
"VAT" means value added tax;
 
"Warranties" means the warranties set out in schedule 2; and
 
"Working Hours" means 9.30 am to 6.30 pm on a Business Day.
 

1.2  
In this agreement unless otherwise specified, reference to:

 

(a)  
a "subsidiary undertaking" is to be construed in accordance with section 258 of
the UK Companies Act 1985 and a "subsidiary" or "holding company" is to be
construed in accordance with section 736 of that Act;

 

(b)  
a document in the "agreed terms" is a reference to that document in the form
approved and for the purposes of identification signed by or on behalf of each
party;

 

(c)  
"includes" and "including" shall mean including without limitation;

 

(d)  
a "party" means a party to this agreement and includes its assignees (if any)
and/or the successors in title to substantially the whole of its undertaking;

 

(e)  
a "person" includes any person, individual, company, firm, corporation,
government, state or agency of a state or any undertaking (whether or not having
separate legal personality and irrespective of the jurisdiction in or under the
law of which it was incorporated or exists);

 

(f)  
a "statute" or "statutory instrument" or "accounting standard" or any of their
provisions is to be construed as a reference to that statute or statutory
instrument or accounting standard or such provision as the same may have been
amended or re-enacted before the date of this agreement;

 

(g)  
"clauses", "paragraphs" or "schedules" are to clauses and paragraphs of and
schedules to this agreement;

 

(h)  
"writing" includes any methods of representing words in a legible form (other
than writing on an electronic or visual display screen) or other writing in
non-transitory form;

 

(i)  
words denoting the singular shall include the plural and vice versa and words
denoting any gender shall include all genders;

 

(j)  
the time of day is reference to time in London, England.

 

1.3  
The schedules form part of the operative provisions of this agreement and
references to this agreement shall, unless the context otherwise requires,
include references to the schedules.

 

2.  
SALE AND PURCHASE

 

2.1  
Upon the terms and subject to the conditions of this agreement, the Seller shall
sell and the Buyer shall purchase the Shares with effect from Completion free
from any Encumbrance together with all accrued benefits and rights attached
thereto and all dividends declared after the date hereof in respect of the
Shares.

 

2.2  
The Seller waives or agrees to procure the waiver of any rights or restrictions
conferred upon it in relation to the Shares under the certificate or by-laws of
the Company or otherwise.

 

2.3  
The consideration for such sale and purchase shall be satisfied at Completion
by:

 

(a)  
the payment to the Seller of US$2,000,000 in cash; and

 

(b)  
the delivery by the Buyer to the Seller of the Promissory Note; and

 

(c)  
the issue to the Seller, or such other person as the Seller may direct, of the
Consideration Shares.

 

3.  
COMPLETION

 

3.1  
Completion shall take place at the offices of the Seller's Solicitors
immediately after the execution of this agreement.

 

3.2  
On Completion the Seller shall deliver to or, if the Buyer shall so agree, make
available to the Buyer:

 

(a)  
bearer share certificates relating to the Shares;

 

(b)  
the books of the Company;

 

(c)  
a counterpart copy of the Transitional Services Agreement duly executed by the
Seller; and

 

(d)  
a counterpart copy of the Put Option Deed and the Share Charge duly executed by
the Seller.

 

3.3  
The Seller shall procure the passing of board resolutions of the Company:

 

(a)  
appointing Jose Mathew Meleth to be a director of the Company; and

 

(b)  
giving authority in favour of the directors appointed under clause 3.3(a) above
or such other persons as the Buyer may nominate to operate the bank accounts
thereof.

 

3.4  
On or before Completion the Buyer shall:

 

(a)  
provide for the transfer by electronic transfer in same day funds of
US$2,000,000 to the Seller's Solicitor Account at Natwest Bank, 15 Bishopsgate,
London EC2 Account no. 140/00/02778254, IBAN no. GB50 NWBK 6073 0102 7782 54,
Swift NWBK GB2L or such other account as the Seller may designate to the Buyer
in writing at least 2 Business Days prior to the date of due payment;

 

(b)  
deliver the Promissory Note duly executed and issued by the Buyer to the Seller;

 

(c)  
deliver to the Seller, or to such person as the Seller may direct, definitive
share certificates for the Consideration Shares registered in the name of the
Seller;

 

(d)  
deliver to the Seller an executed US Legal Opinion;

 

(e)  
deliver to the Seller a certified copy of the board authorisation for the
execution and delivery of this agreement, the Put Option and the Promissory Note
and the due issue of the Consideration Shares;

 

(f)  
deliver to the Seller a counterpart of the Share Charge duly executed by the
Buyer and Master Finance Holdings; and

 

(g)  
deliver to the Seller a counterpart of the Put Option Deed and the Transitional
Services Agreement duly executed by the Buyer.

 

3.5  
The parties shall procure that on completion the Company shall deliver an
executed copy of the Transitional Services Agreement to each of the Buyer and
the Seller.

 

4.  
POST COMPLETION UNDERTAKINGS

 

4.1  
Following Completion, the Seller undertakes to the Buyer to use all reasonable
endeavours to ensure that the Company is released from any guarantee, indemnity,
bond, letter of comfort or Encumbrance or other similar obligation given or
incurred by it prior to Completion which relates in whole or in part to debts or
other liabilities or obligations, whether actual or contingent, of a member of
the Seller's Group.

 

4.2  
Following Completion the Buyer undertakes:

 

(a)  
to the Seller to use all reasonable endeavours to ensure that each member of the
Seller's Group is released from any guarantee, indemnity, bond, letter of
comfort or Encumbrance or other similar obligation given or incurred by it which
relates in whole or in part to debts or other liabilities or obligations,
whether actual or contingent, of the Company; and

 

(b)  
to procure that, as soon as reasonably practicable after Completion and in any
event within 30 days afterwards, the Company shall:

 

(i)  
cease in any manner whatsoever to use, or display any trade or service marks,
trade or service names or logos used or held by any member of the Seller's Group
or any confusingly similar mark, name or logo including any incorporating the
name "Protrust"; and

 

(ii)  
change the name of the Company to a name not including the word "Protrust" or
any confusingly similar word.

 

5.  
WARRANTIES

 

5.1  
The Seller warrants to the Buyer in the terms of the Warranties and each of the
Warranties shall be construed as a separate warranty.

 

5.2  
Any information supplied by or on behalf of the Company to or on behalf of the
Seller in connection with the Warranties, the Disclosure Letter or otherwise in
relation to the business and affairs of the Company shall not constitute a
representation or warranty or guarantee as to the accuracy thereof by the
Company and the Seller hereby waives any and all claims which it might otherwise
have against the Company or any of its directors, officers, employees, agents or
advisers in respect thereof save in respect of any rights it may have against
any of them in respect of fraud or fraudulent concealment.

 

5.3  
Any claim under the Warranties is subject to the terms and provisions of this
clause 5 and schedule 3.

 

5.4  
The Seller shall be under no liability under the Warranties in relation to any
matter forming the subject matter of a claim thereunder to the extent that the
same or circumstances giving rise thereto are fairly disclosed in the Disclosure
Letter or the Data Room Information.

 

5.5  
The Buyer warrants to the Seller that (and each such warranty shall be construed
as a separate warranty):

 

(a)  
the Buyer is duly incorporated, validly existing and in good standing under the
laws of the State of Delaware;

 

(b)  
the Buyer has all requisite corporate power to enter into this agreement and the
execution and delivery of this agreement and the Completion of the transactions
contemplated hereby, have, where required, been duly and validly authorised by
the Buyer and no other proceedings or action on the part of the Buyer is
necessary to authorise the agreement or to complete the transactions
contemplated;

 

(c)  
the Consideration Shares when issued in accordance with this agreement will be
duly authorised, validly issued, fully paid and non-assessable and issued in
compliance with all applicable U.S., state and foreign securities laws and will
not be subject to any pre-emptive or other similar rights;

 

(d)  
it has disclosed to the Seller all agreements, arrangements and understandings
(whether verbal or in writing) between any member of the Buyer's Group and any
director, employee, contractor or agent of the Company;

 

(e)  
it will have the necessary cash resources to meet its obligations at Completion
under this agreement;

 

(f)  
as at the date of this agreement, it is not aware of any fact or circumstance
that could give rise to any Claim against the Seller;

 

(g)  
entry into and performance by the Buyer of this agreement and/or the Put Option
Deed will not violate or conflict with the provisions of its certificate of
incorporation or by-laws in any way that would materially adversely affect its
ability to enter into or perform its obligations under this agreement, the
Transitional Services Agreement, the Promissory Note and/or the Put Option Deed;

 

(h)  
the entry into this agreement by it will not result in violation or breach of
any law or any contract, agreement or other understanding to which it is a
party; and

 

(i)  
the Buyer has filed all reports required to be filed with the Commission since 1
January 2003 (collectively, including all exhibits thereto, the "SEC Reports").
None of such SEC Reports, as of their respective dates (as amended through the
date hereof), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All such SEC Reports, as of their respective dates (as amended
through the date hereof), complied in all material respects with the
requirements of the Exchange Act.

 

5.6  
The Buyer undertakes to the Seller that it shall, and shall procure that the
Company shall, preserve for a period of at least eight years (or any longer
period as may be required by law) from Completion all books, records and
documents of the Company existing at Completion. The Buyer shall permit and
allow, and shall procure that the Company shall permit and allow, upon
reasonable written notice (and in any event within two days after written notice
being given) and during Working Hours, the employees, agents and professional
advisers of the Seller or any member of the Seller's Group specified in such
notice reasonable access to such books, records and documents and the right to
inspect the same and at the Seller's expense, make copies thereof. The Seller
hereby agrees (for itself and on behalf of any of its employees, agents and
professional advisers) in favour of the Buyer to keep confidential all
confidential information disclosed to it or which it learns as a result of being
given access to the books, records and documents under this clause 5.6.

 

5.7  
The only warranties given by the Seller in respect of or relating to:

 

(a)  
Intellectual Property are contained in paragraph 6 of schedule 2;

 

(b)  
officers, employees and trade unions are contained in paragraph 13 of schedule
2; and

 

(c)  
Tax or any Taxation Statutes are contained in paragraph 14 of schedule 2,

 
and no claim or proceeding which could be brought within any of the paragraphs
specified in clause 5.7(a)-(c) above shall be brought except under one of those
paragraphs and no liability which arises under one of those paragraphs shall
also arise under any other such paragraph or under any other Warranty.
 

5.8  
Any payment due in respect of any claim under this agreement shall for all
purposes be deemed to be and shall take effect as a reduction in the
consideration paid by the Buyer for the Shares.

 

6.  
PLACEMENT AND REGISTRATION OF SHARES

 

6.1  
Placement / Public Offer

 
Upon written request from the Seller at any time and from time to time after 1
January 2007 until 31 December 2007, the Buyer hereby agrees and undertakes to
use its best efforts to effect a placing of such number of Consideration Shares
as the Seller may request in writing at a price per Consideration Share not less
than 80 per cent. (or such other discount as may be agreed between the parties)
of the closing mid-price for each share of common stock in the capital of the
Buyer on the Business Day immediately prior to the date of written request by
the Seller. Such placing shall be effected by way of either:
 

(a)  
a registered public offer in the United States of the Consideration Shares; or

 

(b)  
an unregistered private placement, including through a private investment in
public equity (or PIPE) transaction,

 
and the relevant method shall be agreed by the Buyer and the Seller based on the
advice of an internationally recognised investment bank in the United States.
 

6.2  
Buyer Undertakings

 
The Buyer undertakes that upon receipt of a written request from the Seller
pursuant to clause 6.1, it will use its best efforts to effect the sale of such
Consideration Shares in accordance with the intended method of disposition
thereof as quickly as practicable, and in connection with any such request the
Buyer shall, where necessary or appropriate:
 

(a)  
retain an internationally recognised investment bank in the United States to act
as financial adviser and/or underwriter or placement agent for the transaction,
at the cost of the Buyer;

 

(b)  
prepare and file with the Commission a registration statement in respect of the
Consideration Shares and use best efforts to cause such registration statement
to become and remain effective until the completion of the sale;

 

(c)  
prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective and not misleading until
completion of the sale;

 

(d)  
immediately notify the Seller, at any time when a prospectus relating to
Consideration Shares is required to be delivered under the Securities Act, of
the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the Seller,
such prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading and promptly make available any such
supplement or amendment;

 

(e)  
enter into customary agreements including, if applicable, an underwriting
agreement in customary form (which shall not require the Seller to indemnify the
underwriter with respect to misstatements or omissions in the registration
statement); and

 

(f)  
in connection with an underwritten offering, participate in customary efforts to
sell the securities under the offering, including, without limitation,
participating in "road shows".

 

6.3  
Piggy-Back Registration

 

(a)  
If at any time the Buyer proposes to file a registration statement under the
Securities Act with respect to an offering by the Buyer for its own account or
for the account of any of its respective security holders (other than a
registration statement on Form S-4 or S-8 (or any substitute form that may be
adopted by the Commission), then the Buyer shall give prompt written notice of
such proposed filing to the Seller as soon as practicable (but in no event less
than 20 days before the anticipated filing date), and such notice shall offer
the Seller the opportunity to register such number of Consideration Shares as
the Seller may request (which request shall specify the Consideration Shares
intended to be disposed of by the Seller and the intended method of distribution
thereof) (a "Piggy-Back Registration"). The Buyer shall use its best efforts to
cause the managing underwriter or underwriters of a proposed underwritten
offering to permit the Consideration Shares requested to be included in a
Piggy-Back Registration to be included on the same terms and conditions as any
similar securities of the Buyer or any other security holder included therein
and to permit the sale or other disposition of such Consideration Shares in
accordance with the intended method of distribution thereof. Except as set forth
in clause 6.1(c), the Seller shall have the right to withdraw its request for
inclusion of its Consideration Shares in any registration statement pursuant to
this clause 6.1 by giving written notice to the Buyer of its request to
withdraw, provided, however, that in the event of such withdrawal, the Seller
shall be responsible for all fees and expenses (including fees and expenses of
counsel) incurred by the Seller prior to such withdrawal except as set forth in
clause 6.1(c). The Buyer may withdraw a Piggy-Back Registration at any time
prior to the time it becomes effective.

 
No registration effected under this clause 6.1, and no failure to effect a
registration under this clause 6.1, shall relieve the Buyer of its obligation to
effect a registration upon the request of the Seller pursuant to clause 6.1, and
no failure to effect a registration under this clause 6.1 and to complete the
sale of Consideration Shares in connection therewith shall relieve the Buyer of
any other obligation under this clause 6.
 

(b)  
Notwithstanding anything to the contrary contained herein, if the managing
underwriter or underwriters of any underwritten offering described in clause 6.1
have informed, in writing, the Seller that it is their opinion that the total
number of shares which the Buyer, the Seller and any other persons desiring to
participate in such registration intend to include in such offering is such as
to materially and adversely affect the success of such offering, then the number
of shares to be offered shall be reduced or limited in the following order of
priority: (x) first, the number of shares to be offered by all other holders of
securities of the Buyer other than the Seller or others who have registration
rights to the extent necessary to reduce the total number of shares as
recommended by such managing underwriters; and (y) second, if further reduction
or limitation is required, the number of shares to be offered for the account of
the Seller shall be reduced or limited to the extent necessary to reduce the
total number of shares as recommended by such managing Underwriters; provided,
however, that the reduction for the account of the Seller shall not result in
the number of shares of the Seller included in the offering to be less than 25
per cent. of the total number of shares offered.

 

(c)  
If, as a result of the proration provisions of clause 6.1(b), the Seller shall
not be entitled to include at least 50 per cent. of the Consideration Shares in
a Piggy-Back Registration that the Seller has requested to be included, the
Seller may elect to withdraw its request to include Consideration Shares in such
registration (a "Withdrawal Election") without incurring any liability for its
fees and expenses; provided, however, that a Withdrawal Election shall be
irrevocable and, after making a Withdrawal Election, the Seller shall no longer
have any right to include Consideration Shares in the Piggy-Back Registration as
to which such Withdrawal Election was made.

 

6.4  
Expenses

 
In connection with any public offer or placement of Consideration Shares
pursuant to clause 6.1 or any Piggy-Back Registrations under clause 6.3, the
Buyer shall pay the following expenses incurred in connection therewith (the
"Expenses"): (i) all registration and filing fees, (ii) fees and expenses of
compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Consideration Shares), (iii) processing, duplicating and printing expenses, (iv)
the Buyer's internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(v) the fees and expenses incurred in connection with the listing of the
Consideration Shares, (vi) reasonable fees and disbursements of counsel for the
Buyer and customary fees and expenses for independent certified public
accountants retained by the Buyer (including the expenses of any comfort letters
or costs associated with the delivery by independent certified public
accountants of a comfort letter or comfort letters requested), (vii) the
reasonable fees and expenses of any special experts retained by the Buyer in
connection with such registration, (viii) reasonable fees and expenses of one
firm of counsel for the Seller, (ix) any fees and disbursements of underwriters,
placement agents or financial advisers customarily paid by issuers or sellers of
securities (save for brokerage fees in respect of the sale), and (x) any
underwriting fees, discounts or commissions attributable to the sale of
Consideration Shares. Brokerage fees in connection with any public offer or
placement of Consideration Shares pursuant to clause 6.1 shall be borne by the
Seller but the Buyer shall use its best endeavours to ensure that such brokerage
fees are as low as possible.
 

6.5  
Indemnity

 
The Buyer agrees that it shall, to the full extent permitted by law, indemnify
and hold harmless the Seller, its affiliates, officers, directors, employees and
agents, and each person, if any, who controls or is under common control with
the Seller within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage, liability, cost
or expense arising out of, or based upon, any untrue statement or alleged untrue
statement of a material fact contained in any registration statement or
prospectus relating to the Consideration Shares or any amendment or supplement
thereto, or arising out of, or based upon, any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading or any violation by the Buyer of any
federal or state securities laws or any rule or regulation thereof, except
insofar as the same are based upon information furnished in writing to the Buyer
by the Seller expressly for use therein. If such indemnification is unavailable,
in lieu of indemnifying any such person, the Buyer shall contribute to the
amount paid or payable by such person in such proportion as is appropriate to
reflect the relative fault of the Buyer and the Seller in connection with such
statements or omissions, as well as any other relevant equitable considerations.
The relative fault of the Buyer on the one hand and the Seller on the other
shall be determined by reference to, among other things, whether the untrue or
alleged untrue statement of a material fact or the omission or alleged omission
to state a material fact relates to information supplied by such party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Buyer and the Seller agree
that it would not be just and equitable if the contribution provided for above
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to in the
immediately preceding paragraph. In no circumstances shall the Seller be
required to contribute any amount in excess of the amount by which the total
price at which the Consolidation Shares were offered to the public (less
underwriting discounts and commissions). No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 

7.  
CONFIDENTIAL INFORMATION

 

7.1  
The Seller shall not and shall procure that no other member of the Seller's
Group shall use or disclose to any person Confidential Information;

 

7.2  
Clause 7.1 does not apply to:

 

(a)  
disclosure of Confidential Information to or at the written request of the
Buyer;

 

(b)  
use or disclosure of Confidential Information required to be disclosed by law or
any regulatory body;

 

(c)  
disclosure of Confidential Information to professional advisers for the purpose
of advising the Seller; or

 

(d)  
Confidential Information which becomes generally known other than by the
Seller's breach of clause 7.1.

 

8.  
ANNOUNCEMENTS

 

8.1  
No party shall disclose the making of this agreement or its terms or the
existence or the terms of the Put Option Deed, the Transitional Services
Agreement or the Promissory Note (except those matters set out in the press
release in the agreed terms) and each party shall procure that each of its
Related Persons shall not make any such disclosure without the prior consent of
the other party unless disclosure is:

 

(a)  
to its professional advisers; or

 

(b)  
required by law or the rules or standards of any applicable regulatory body and
disclosure shall then only be made by that party:

 

(i)  
after it has taken all such steps as may be reasonable in the circumstances to
agree the contents of such announcement with the other party before making such
announcement and provided that any such announcement shall be made only after
notice to the other party; and

 

(ii)  
to the person or persons and in the manner required by law or the applicable
regulatory body or as otherwise agreed between the parties.

 

8.2  
The restrictions contained in clause 8.1 shall apply without limit of time.

 

9.  
ASSIGNMENT

 
This agreement is personal to the parties and accordingly no party without the
prior written consent of the other shall assign, transfer, charge or declare a
trust of the benefit of all or any of any other party's obligations nor any
benefit arising under this agreement neither shall any party delegate any of its
obligations under this agreement or subcontract their provision to any third
party or agent whatsoever.
 

10.  
COSTS

 
Unless expressly otherwise provided in this agreement each of the parties shall
bear its own legal, accountancy and other costs, charges and expenses connected
with the sale and purchase of the Shares.
 

11.  
EFFECT OF COMPLETION

 
The terms of this agreement (insofar as not performed at Completion and subject
as specifically otherwise provided in this agreement) shall continue in force
after and notwithstanding Completion.
 

12.  
FURTHER ASSURANCES

 

12.1  
Each of the parties shall from time to time upon request from the other do or
procure the doing of all acts and/or execute or procure the execution of all
such documents in so far as each is reasonably able and in a form reasonably
satisfactory to the party concerned for the purpose of transferring to the Buyer
the Shares and otherwise giving the other party the full benefit of this
agreement.

 

12.2  
After Completion the Seller shall, and shall procure that each relevant member
of the Seller's Group shall, co-operate with the Buyer in arranging the
amendment of payment instructions for the payment of the Bank Points to any
account nominated by the Buyer.

 

13.  
ENTIRE AGREEMENT

 

13.1  
Each party on behalf of itself and as agent for each of its Related Persons
acknowledges and agrees with the other party (each such party acting on behalf
of itself and as agent for each of its Related Persons) that:

 

(a)  
this agreement together with any other documents referred to in this agreement
(together the "Transaction Documents") constitute the entire and only agreement
between the parties and their respective Related Persons relating to the subject
matter of the Transaction Documents;

 

(b)  
neither it nor any of its Related Persons have been induced to enter into any
Transaction Document in reliance upon, nor have they been given, any warranty,
representation, statement, assurance, covenant, agreement, undertaking,
indemnity or commitment of any nature whatsoever other than as are expressly set
out in the Transaction Documents and, to the extent that any of them have been,
it (acting on behalf of itself and as agent on behalf of each of its Related
Persons) unconditionally and irrevocably waives any claims, rights or remedies
which any of them might otherwise have had in relation thereto; and

 

(c)  
the only remedies available to it in respect of the Transaction Documents (and,
where appropriate, to its Related Persons) are damages for breach of contract
and, for the avoidance of doubt, neither it (nor its Related Persons, where
appropriate) have any right to rescind or terminate any Transaction Documents
either for breach of contract or for negligent or innocent misrepresentation or
otherwise;

 
PROVIDED THAT the provisions of this clause 13 shall not exclude any liability
which any of the parties or, where appropriate, their Related Persons would
otherwise have to any other party or, where appropriate, to any other party's
Related Persons or any right which any of them may have to rescind this
agreement in respect of any statements made fraudulently by any of them prior to
the execution of this agreement or any rights which any of them may have in
respect of fraudulent concealment by any of them.
 

14.  
VARIATIONS

 
This agreement may be varied only by a document signed by or on behalf of each
of the Seller and the Buyer.
 

15.  
WAIVER

 

15.1  
A waiver of any term, provision or condition of, or consent granted under, this
agreement shall be effective only if given in writing and signed by the waiving
or consenting party and then only in the instance and for the purpose for which
it is given.

 

15.2  
No failure or delay on the part of any party in exercising any right, power or
privilege under this agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

 

15.3  
No breach of any provision of this agreement shall be waived or discharged
except with the express written consent of the Seller and the Buyer.

 

16.  
INVALIDITY

 

16.1  
If any provision of this agreement is or becomes invalid, illegal or
unenforceable in any respect under the law of any jurisdiction:

 

(a)  
the validity, legality and enforceability under the law of that jurisdiction of
any other provision; and

 

(b)  
the validity, legality and enforceability under the law of any other
jurisdiction of that or any other provision,

 
shall not be affected or impaired in any way.
 

17.  
NOTICES

 

17.1  
Any notice, demand or other communication given or made under or in connection
with the matters contemplated by this agreement shall be in writing and shall be
delivered personally or sent by fax or air mail:

 
In the case of the Buyer to:
 
Tally-Ho Ventures, Inc.
115 Route D'Arlon
L-8311 Capellen
Luxembourg
 
Fax:
+352 2630 1540
Attention:
Jose Meleth
   
With copy to:
 
Philip J. Englund
 
3460 Corte Clarita
 
Carlsbad, CA 9209
 
USA
 
Fax:
+1 760 753 7410
   
In the case of the Seller to:
 
Protrust Financial Services Group SA
Via Frasca 5
PO Box 5237
CH-C901
Lugano
Switzerland
 
Fax:
+41 91 973 6060
Attention:
Alex Bell
   



 
and shall be deemed to have been duly given or made as follows:
 

(a)  
if personally delivered, upon delivery at the address of the relevant party;

 

(b)  
if sent by air mail, two Business Days after the date of posting; and

 

(c)  
if sent by fax, when despatched;

 
and in proving service of the same it will be sufficient to prove, in the case
of a letter, that such letter was properly stamped or franked for air mail,
addressed and placed in the post and, in the case of a fax transmission, that
such fax was duly transmitted to the fax number referred to above.
 

17.2  
A party may notify the other party to this agreement of a change to its name,
relevant addressee, address or fax number for the purposes of clause 17.1
provided that such notification shall only be effective:

 

(a)  
on the date specified in the notification as the date on which the change is to
take place; or

 

(b)  
if no date is specified or the date specified is less than five Business Days
after the date on which notice is given, the date falling five Business Days
after notice of any such change has been given.

 

18.  
COUNTERPARTS

 
This agreement may be executed in any number of counterparts which together
shall constitute one agreement. Any party may enter into this agreement by
executing a counterpart and this agreement shall not take effect until it has
been executed by all parties.
 

19.  
GOVERNING LAW AND JURISDICTION

 

19.1  
Subject to clause 19.4, this agreement (and any dispute, controversy,
proceedings or claim of whatever nature arising out of or in any way relating to
this agreement or its formation) shall be governed by and construed in
accordance with English law.

 

19.2  
Subject to clause 19.4, each of the parties to this agreement irrevocably agrees
that the courts of England shall have exclusive jurisdiction to hear and decide
any suit, action or proceedings, and/or to settle any disputes, which may arise
out of or in connection with this agreement or its formation (respectively,
"Proceedings" and "Disputes") and, for these purposes, each party irrevocably
submits to the jurisdiction of the courts of England.

 

19.3  
Subject to clause 19.4, each party irrevocably waives any objection which it
might at any time have to the courts of England being nominated as the forum to
hear and decide any Proceedings and to settle any Disputes and agrees not to
claim that the courts of England are not a convenient or appropriate forum for
any such Proceedings or Disputes and further irrevocably agrees that a judgment
in any Proceedings or Dispute brought in any court referred to in this clause
shall be conclusive and binding upon the parties and may be enforced in the
courts of any other jurisdiction.

 

19.4  
The provisions of clause 6 shall be governed by the laws of the State of
Delaware and each of the parties to this agreement irrevocably agrees that the
courts of the State of Delaware shall have non-exclusive jurisdiction to hear
and decide any suit, action or proceedings, and/or to settle any disputes, which
may arise out of or in connection with clause 6.

 

20.  
AGENT FOR SERVICE

 

20.1  
Without prejudice to any other permitted mode of service the parties agree that
service of any claim forms, notice or other document ("Documents") for the
purpose of any proceedings begun in England shall be duly served upon it if
delivered personally or sent by registered post, in the case of:

 

(a)  
the Transferor to Ashurst, Broadwalk House, 5 Appold Street London EC2A 2HA
(marked for the attention of Mark Sperotto); and

 

(b)  
the Buyer to Lane & Partners LLP, 15 Bloomsbury Square, London WC1A 2LS, United
Kingdom (marked for the attention of Nick Sayers),

 
or such other person and address in England and/or Wales as the Seller shall
notify the Buyer in writing or vice versa from time to time.
 

20.2  
The Buyer hereby irrevocably designates and appoints Cozen O'Connor (the
"Authorised Agent"), as its authorised agent upon whom process may be served in
any suit or proceeding in the United States by delivery or by registered mail
with return receipt requested to its registered office (which, as of the date
hereof, is Suite 1400, Chase Manhattan Centre, 1201 North Market Street,
Wilmington, DE 19801) to the attention of Jill Deeney (which service of process
by registered mail shall be effective with respect to the Buyer so long as such
return receipt is obtained, or in the refusal to sign such receipt the Seller is
able to produce evidence of attempted delivery by such means). The Buyer hereby
irrevocably authorizes and directs its Authorized Agent to accept such service.
The Buyer further agrees that service of process upon its Authorized Agent and
written notice of said service to Cozen O'Connor, as the case may be, as set
forth above shall be deemed in every respect effective service of process upon
the Buyer in any suit or proceeding in the Untied States. Nothing herein shall
affect the right of any person to serve process in any other manner permitted by
law. The Buyer agrees that a final action in any such suit or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other lawful manner.

 


 
IN WITNESS whereof this agreement has been executed on the date first above
written.
 
 

SCHEDULE 3  
 
Particulars relating to the Company
 


 
Authorised share capital:
 
 
CHF100,000
 
       
 
Issued share capital:
 
 
CHF100,000
 
       
 
Directors:
 
 
Christopher Matthew
 
 
 
Luigi Pifferetti
 
       
 
Auditors:
 
 
KPMG
 
       
 
Accounting reference date:
 
 
31 December
 
       
 
Registered Office:
 
Via Frasca 5
6901
Lugano
Switzerland



 

SCHEDULE 4  
 
The Warranties
 
Any Warranty expressed to be given "to the best of the Seller's knowledge and
belief" or "so far as the Seller is aware" or otherwise qualified by reference
to the knowledge of the Seller means so far as is within the actual knowledge of
Mr. Alex Bell.
 

1.  
SELLER'S CAPACITY

 

1.1  
Authorisations

 
The Seller has obtained all corporate authorisations and all other applicable
governmental, statutory, regulatory or other consents, licences, waivers or
exemptions required to empower it to enter into and to perform its obligations
under this agreement.
 

2.  
THE COMPANY AND THE SHARES

 

2.1  
Incorporation and existence

 
The Seller and the Company are both Société Anonyme incorporated under the laws
of Switzerland and have been in continuous existence since incorporation.
 

2.2  
The Shares

 

(a)  
The Seller is the only legal and beneficial owner of the Shares.

 

(b)  
The Company has not allotted any shares other than the Shares and the Shares are
paid up in cash or in kind.

 

(c)  
There is no Encumbrance in relation to any of the Shares.

 

(d)  
Other than this agreement, there is no agreement, arrangement or obligation
requiring the sale, transfer, redemption or repayment of, or the grant to a
person of the right (conditional or not) to require the sale, transfer,
redemption or repayment of, a share in the capital of the Company (including an
option or right of pre-emption or conversion).

 

3.  
ACCOUNTS

 

3.1  
General

 

(a)  
The Accounts show a true and fair view of the:

 

(i)  
assets, liabilities, financial position and state of affairs of the Company at
the Accounts date;

 

(ii)  
the profits and losses of the Company for the financial period ended on the
Accounts Date;

 

(b)  
The Accounts have been prepared in accordance with the Swiss Law of Obligations
and any other law, applicable standards, principles and practices generally
accepted in Switzerland including, where relevant, International Accounting
Standards.

 

(c)  
Except as stated in the Accounts, the Accounts have been prepared on a basis
consistent with the basis upon which all audited accounts of the Company have
been prepared in respect of the three years before the Accounts Date.

 

3.2  
Accounting and other records

 
The books of account and other records of the Company are up-to-date and have
been maintained in all respects in accordance with the Swiss Law of Obligations
and any other law, applicable standards, principles and practices generally
accepted in Switzerland including, where relevant, International Accounting
Standards.
 

4.  
CHANGES SINCE THE ACCOUNTS DATE

 

4.1  
General

 
Since the Accounts Date the Company has carried on its business in the ordinary
and usual course and so as to maintain the business as a going concern.
 

4.2  
Specific

 
Since the Accounts Date:
 

(a)  
the Company has not made, or agreed to make, capital expenditure exceeding in
total CHF50,000 or incurred, or agreed to incur, a commitment or connected
commitments involving capital expenditure exceeding in total CHF50,000;

 

(b)  
no substantial supplier has ceased or substantially reduced its trade with the
Company or has materially altered the terms of trade to the Company's
disadvantage;

 

(c)  
the Company has not declared, paid or made a dividend or other distribution
except to the extent provided in the Accounts;

 

(d)  
no resolution of the shareholders of the Company has been passed outside of the
usual course of business;

 

(e)  
the Company has not repaid or redeemed share or loan capital, or made (whether
or not subject to conditions) an agreement or arrangement or undertaken an
obligation to do any of those things;

 

(f)  
the Company has not paid nor is under an obligation to pay any management
charges.

 

5.  
ASSETS

 

5.1  
Title

 
So far as the Seller is aware there are no Encumbrances, nor so far as the
Seller is aware has the Company agreed to create any Encumbrances, over any part
of its assets and each asset included in the Accounts or acquired by it so far
as the Seller is aware since the Accounts Date (other than assets sold in the
ordinary course of business):
 

(a)  
is legally and beneficially owned by the Company; and

 

(b)  
where capable of possession, in the possession of the Company.

 

6.  
INTELLECTUAL PROPERTY

 

6.1  
General

 
The Company is legally entitled to use all Intellectual Property used in
connection with its business free from Encumbrances.
 

6.2  
Confidential agreements

 
So far as the Seller is aware none of the operations of the Company involve the
unauthorised use of confidential information disclosed to any Company in
circumstances which might entitle a third party to make a claim against the
Company.
 

7.  
EFFECT OF SALE

 

7.1  
General

 
Neither the execution nor performance of this agreement or any document to be
executed at or before Completion will so far as the Seller is aware:
 

(a)  
conflict with, or result in a material breach of an agreement, arrangement or
obligation to which the Company is a party; or

 

(b)  
result in any substantial customer cease dealing with the Company; or

 

(c)  
result in any substantial supplier cease supplying to the Company;

 

(d)  
result in any officer or senior employee leaving the Company; or

 

(e)  
make the Company liable to transfer or purchase any assets, including shares
held by it in other bodies corporate under their articles of association or any
agreement or arrangement.

 

8.  
CONSTITUTION

 

8.1  
Intra vires

 
The Company has the power to carry on its business as now conducted.
 

8.2  
Powers of attorney

 
The Company has not executed any power of attorney or conferred on any person
other than its directors, officers and employees any authority to enter into any
transaction on behalf of or to bind the Company in any way and which power of
attorney remains in force or was granted or conferred within one year of the
Completion Date.
 

8.3  
Statutory documents

 
The statutory documents of the Company are up to date and where permitted by law
are in its possession and are true and complete in accordance with the law.
 

9.  
INSURANCE

 
The Disclosure Letter contains a list of current insurance and indemnity
policies in respect of which the Company has an interest (together the
"Policies"). So far as the Seller is aware each of the Policies is valid and
enforceable and is not void or voidable.
 

10.  
CONTRACTUAL MATTERS

 

10.1  
Validity of agreements

 
So far as the Seller is aware no party with whom the Company has entered into an
agreement or arrangement which is material to the operation of the business of
the Company is in material breach of such agreement or arrangement. So far as
the Seller is aware no matter exists which might give rise to such breach.
 

10.2  
Standard terms and conditions

 
A copy of the standard terms and conditions of business of the Company are
annexed to the Disclosure Letter.
 

10.3  
Material agreements

 

(a)  
The Company is not a party to and is not liable under any contract, transaction,
arrangement or liability which was entered into other than by way of a bargain
at arm's length.

 

(b)  
The Company is not a party to and is not liable under:

 

(i)  
an agreement, arrangement or obligation by which the Company is a member of a
joint venture, consortium, partnership or association (other than a bona fide
trade association); or

 

(ii)  
a distributorship, agency, marketing, licensing or management agreement or
arrangement.

 

11.  
LIABILITIES

 

11.1  
Debts owed to the Group

 
There are no debts owing to the Company other than trade debts incurred in the
ordinary and usual course of business.
 

11.2  
Debts owed by the Company

 

(a)  
The Company does not have any outstanding borrowing or indebtedness in the
nature of borrowing (including, any indebtedness for moneys borrowed or raised
under any acceptance credit, bond, note, bill of exchange or commercial paper,
finance lease, hire purchase agreement, trade bills (other than those on terms
normally obtained), forward sale or purchase agreement or conditional sale
agreement or other transaction having the commercial effect of a borrowing)
other than:

 

(i)  
moneys borrowed from third parties (which do not exceed CHF50,000 in aggregate
and details of which as at the Completion Date are set out in the Disclosure
Letter; and

 

(ii)  
trade debts incurred in the ordinary and usual course of business.

 

(b)  
The Company has not received any notice to repay under any agreement relating to
any borrowing or indebtedness in the nature of borrowing which is repayable on
demand.

 

(c)  
There has not occurred any event of default or any other event or circumstance
which would entitle any person to call for early repayment under any agreement
relating to any borrowing or indebtedness of the Company or to enforce any
security given by the Company.

 

11.3  
Guarantees and indemnities

 

(a)  
The Company is not a party to any guarantee, indemnity, or suretyship with
respect to another person's obligations.

 

(b)  
No part of the loan capital, borrowing or indebtedness in the nature of
borrowing of the Company is dependent on the guarantee or indemnity of, or
security provided by, another person.

 

12.  
BROKERAGE OR COMMISSIONS

 
No person is entitled to receive from the Company a finder's fee, brokerage or
commission in connection with this agreement or anything in it and the Company
is not liable to pay to any of its directors, employees, agents and advisers any
sum whatsoever in connection with the sale of the Shares.
 

13.  
OFFICERS AND EMPLOYEES

 

13.1  
Particulars of officers and employees

 
The particulars of all officers and employees annexed to the Disclosure Letter
show the job title, date of commencement of employment, and date of birth of
every officer and employee of the Company.
 

13.2  
Remuneration and benefits

 
The particulars annexed to the Disclosure Letter show all remuneration and other
benefits:
 

(a)  
actually provided; and

 

(b)  
which the Company is bound to provide (whether now or in the future)

 
to each officer and employee of the Company.
 

13.3  
Terms and conditions

 

(a)  
The Disclosure Letter contains examples of all the standard terms and
conditions, staff handbooks and policies which apply to officers and employees
of the Company and identifies which terms and conditions apply to which
employees.

 

(b)  
There are no terms and conditions in any contract with any officer or employee
of the Company pursuant to which such person will be entitled to receive any
payment or benefit or such person's rights will change as a direct consequence
of the transaction contemplated by this agreement.

 

13.4  
Notice periods

 
The terms of employment of all officers and employees of the Company are such
that their employment may be terminated by not more than 12 weeks' notice given
at any time without liability for any payment including by way of compensation
or damages (except for unfair dismissal or a statutory redundancy payment).
 

13.5  
Changes since the Accounts Date

 
Since the Accounts Date the Company has not made any changes to the emoluments
or benefits of or any bonus to any of its officers or employees and the Company
is under no obligation to make any such changes with or without retrospective
operation.
 

13.6  
Loans

 
There are no amounts owing or agreed to be loaned or advanced by the Company to
any directors, officers and employees of the Company (other than amounts
representing remuneration accrued due for the current pay period, accrued
holiday pay for the current holiday year or for reimbursement of expenses).
 

13.7  
Payment up to Completion

 
All salaries and wages and other benefits of all employees of the Company have,
to the extent due, been paid or discharged in full.
 

13.8  
Industrial relations

 

(a)  
No trade union, staff association or any other body representing workers is
recognised by the Company for the purposes of collective bargaining.

 

(b)  
The Disclosure Letter contains copies of any collective agreements between the
Company and any trade union, staff association or any other body representing
workers.

 

(c)  
The Company is not engaged or involved in any trade dispute with any employee,
trade union, staff association or any other body representing workers.

 

13.9  
Claims by officers and employees

 
No past or present officer or employee of the Company or any predecessor in
business has instigated any claim or right of action against the Company:
 

(a)  
in respect of any accident or injury which is not fully covered by insurance; or

 

(b)  
for breach of any contract of services or for services; or

 

(c)  
for loss of office or arising out of or connected with the termination of his
office or employment.

 

14.  
TAXATION

 

14.1  
Payment and Returns

 

(a)  
The Company has duly and punctually paid all Tax which it has become liable to
pay and is not under any liability to pay any penalty, interest, surcharge or
fine in connection with any Tax.

 

(b)  
The Company has made all returns, maintained all records and provided all
information in relation to Tax as it is required to make, maintain or provide
and has complied on a timely basis with all notices served on it and any other
requirements lawfully made of it by any Taxation Authority.

 

(c)  
The Company is not involved in any dispute in relation to Tax and no Taxation
Authority has investigated or, so far as the Seller is aware, indicated that it
intends to investigate the Tax affairs of the Company other than under the
normal tax audit procedures of the relevant Taxation Authority.

 

14.2  
Stamp Duty and Documentary Taxes

 

(a)  
All documents in the enforcement of which the Company is interested have been
duly stamped and all such duty, interest and penalties have been duly paid.

 

(b)  
The Company is not liable for any tax or duty on any contributions of capital
whether formal or informal.

 

14.3  
Value Added Tax

 

(a)  
Each Group Company:

 

(i)  
is registered for the purposes of any VAT legislation in Switzerland (the "VAT
legislation");

 

(ii)  
has made, given, obtained and kept, in all material respects, up to date, full
and accurate records, invoices and documents appropriate or required for the
purposes of the VAT legislation; and

 

(iii)  
has complied in all material respects with all other applicable VAT legislation
and in particular has filed all returns and made all payments of VAT on a timely
basis.

 

14.4  
Deductions

 
The Company has deducted or withheld all Tax which it has been obliged by law to
deduct or withhold from amounts paid by it, has properly accounted to the
relevant Taxation Authority for all amounts of Tax so deducted or withheld and
has otherwise complied in all material respects with its legal obligations in
respect of such deductions or withholdings.
 

14.5  
Indemnities

 
The Company has no liability to make any payment pursuant to an indemnity,
guarantee or covenant entered into before completion under which the Company has
agreed to meet or pay a sum equivalent to or by reference to another person's
liability to Tax.
 

14.6  
Transfer Pricing

 
So far as the Seller is aware, all transactions entered into by the Company have
been entered into on an arm's length basis and the consideration (if any)
charged or received or paid by the Company on all transactions entered into by
it has been equal to the consideration which might have been expected to be
charged, received or paid (as appropriate) between independent persons dealing
at arm's length and no notice or enquiry by any Taxation Authority has been made
in connection with any such transaction.
 

14.7  
Residence

 
The Company has at all times since incorporation been resident only in its
jurisdiction of incorporation for all Tax purposes. The Company is not liable to
Tax in any jurisdiction other than the jurisdiction in which it is incorporated
nor does the Company have or has ever had a permanent establishment in a
jurisdiction other than the jurisdiction of incorporation.
 

14.8  
Tax Avoidance

 
The Company has not entered into nor been a party to any scheme or arrangement
designed wholly or mainly for the purposes of avoiding or deferring a liability
to Tax.
 

14.9  
Groups

 
The Company is not and has never been a member of a group of companies or a
fiscal consolidation or a fiscal unity for the purposes of any corporate income
Tax.
 

15.  
INFORMATION

 
The information set out in schedule 1 of this agreement is true and not
misleading.
 

16.  
MANAGEMENT ACCOUNTS

 
The management accounts of the Company in the agreed terms have been prepared by
the Company adopting the same accounting policies and principals as those
adopted in the preparation of the Accounts and give a fair view of the state of
affairs and financial position of the Company as at and for the period in
respect of which they have been prepared, but it is hereby acknowledged that
they have not been independently reviewed or audited.
 


 


 


 
 

 
SCHEDULE 5  
 
Seller Protection Clauses


 

1.  
Save in the case of fraud or fraudulent concealment by the Seller, the Seller
shall be under no liability in respect of any claim under the Warranties and any
such claim shall be wholly barred and unenforceable unless written notice of
such claim setting out full details of the relevant claim (including the grounds
on which such claim is based and the amount claimed to be payable in respect
thereof) shall have been served upon the Seller by the Buyer:

 

1.1  
in the case of a claim under the Warranties (other than the Warranties relating
to Tax) by not later than 5.00 p.m. on the first anniversary of the date hereof;
and

 

1.2  
in the case of a claim under the Warranties relating to Tax by not later than
5.00 p.m. on the seventh anniversary of the date hereof,

 
and the liability of the Seller for any claim specified in such notice shall
absolutely determine and cease if either (unless the amount payable in respect
of the relevant claim has been agreed by the Seller within six months of the
date of such written notice);
 

(a)  
legal proceedings have not been instituted in respect of such claim by the due
service of process on the Seller within six months of the date of such written
notice; or

 

(b)  
in the event that the Seller shall make in respect thereof a request pursuant to
paragraph 8.2(a), if legal proceedings have not been instituted by the Buyer in
respect of such claim by the due service of process on the Seller within three
months of the date on which pursuant to paragraph 8.2(a) judgment is given by a
court of competent jurisdiction in respect of such proceedings as shall have
been instituted by the Buyer pursuant to such request or the date settlement is
reached in such third party proceedings with the consent of the Seller or on
which the Seller and the Buyer agree that proceedings or other action against
the third party shall be abandoned.

 
For the purpose of this paragraph 1 legal proceedings shall not be deemed to
have been commenced unless they shall have been properly issued and validly
served upon the Seller.
 

2.  
Save in the case of fraud or fraudulent concealment by the Seller, the Seller
shall be under no liability in respect of any claim under the Warranties:

 

2.1  
where the liability of the Seller in respect of that claim would (but for this
paragraph) have been less than US$50,000; or

 

2.2  
unless and until and only to the extent that the liability in respect of that
claim (not being a claim for which liability is excluded under, paragraph 2.1
above) when aggregated with the liability of the Seller in respect of all other
such claims shall exceed US$500,000.

 

3.  
Save in the case of fraud or fraudulent concealment by the Seller, the aggregate
liability of the Seller (before any netting off or set off of any liability of
the Buyer) in respect of all claims whatsoever under this agreement shall not in
any circumstances exceed US$2,000,000.

 

4.  
In the event that an amount becomes due to the Buyer from the Seller arising
from a Claim which has been settled between the Buyer and Seller or finally
judicially decided (with no right of appeal), such amount shall be set-off
against any amount outstanding or which will become due and payable by the Buyer
to the Seller under the Put Option Deed.

 

5.  
The Seller shall be under no liability in respect of any claim under the
Warranties to the extent that the facts or circumstances giving rise thereto are
fairly disclosed or referred to in the Disclosure Letter or provided for or
stated to be exceptions under the terms of this agreement or are otherwise known
or knowledge of which is to be imputed to or ought to be known by any member of
the Buyer's Group or their respective agents or advisers at the date hereof.
Nothing in the Disclosure Letter shall constitute a representation or warranty
as to the accuracy of the information forming part of the Disclosure Letter.

 

6.  
No liability (whether in contract, tort or otherwise) shall attach to the Seller
in respect of any claim under the Warranties to the extent that:

 

6.1  
the claim or the events giving rise to the claim would not have arisen but for
an act, omission or transaction of the Buyer's Group otherwise than in the
ordinary course of trading of the Group as at present carried on or which would
not have arisen but for any claim, election or surrender or disclaimer made or
omitted to be made or notice or consent given or omitted to be given by the
Buyer's Group under the provisions of any statutes relating to Tax;

 

6.2  
the claim is based upon a liability which is contingent only, unless and until
such contingent liability becomes an actual liability;

 

6.3  
allowance, provision or reserve in respect of the matter giving rise to the
claim shall have been made in the Accounts or to the extent that the matter
giving rise to the claim shall have been noted or taken into account in the
Accounts;

 

6.4  
the claim occurs wholly or partly out of or the amount thereof is increased as a
result of:

 

(a)  
any change in the accounting principles or practices of the Buyer's Group
introduced or having effect after the date of this agreement unless the same is
introduced to bring the accounting principles and practices into line with
generally accepted accounting principles and practices in Switzerland including,
where relevant, International Accounting Standards in relation to a business of
the type carried on by the Company; or

 

(b)  
any increase in the rates of taxation made after the date hereof; or

 

(c)  
any change in law or regulation or in its interpretation or administration by
the English courts or by any other fiscal, monetary or regulatory authority
(whether or not having the force of law);

 

6.5  
the loss or damage giving rise to the claim is recoverable by the Buyer's Group
under any policy of insurance or would have been so recoverable but for any
change in the terms of insurance since the date of this agreement;

 

6.6  
the claim is for taxation which arises in respect of the ordinary course of
business of the Company or any Subsidiary after the Accounts Date;

 

6.7  
the claim relates to a claim or liability for taxation and would not have arisen
but for any winding-up or cessation after Completion of any business or trade
carried on by the Buyer's Group.

 

7.  
In assessing any liabilities damages or other amounts recoverable by the Buyer
as a result of any claim under the Warranties there shall be taken into account
any benefit accruing to the Buyer's Group including, without prejudice to the
generality of the foregoing, any amount of any tax relief obtained or obtainable
by the Buyer's Group and any amount by which any taxation for which the Buyer's
Group is or may be liable to be assessed or accountable is reduced or
extinguished, arising directly or indirectly in consequence of the matter which
gives rise to such claim.

 

8.  
No liability will arise and no claim may be made under any of the Warranties to
the extent that the matter giving rise to such claim is remediable unless within
the period of 30 days following the Buyer becoming aware of such matter the
Buyer shall have given written notice thereof to the Seller and such matter
shall not have been remedied to the reasonable satisfaction of the Buyer within
the period of 30 days following the date of service of such notice.

 

8.1  
This clause shall apply in circumstances where:

 

(a)  
any claim is made against the Buyer's Group which may give rise to a claim by
the Buyer against the Seller under the Warranties other than the Warranties
applying to Taxation (the "General Warranties"); or

 

(b)  
the Buyer's Group is or may be entitled to make recovery from some other person
any sum in respect of any facts or circumstances by reference to which the Buyer
has or may have a claim against the Seller under the General Warranties; or

 

(c)  
the Seller shall have paid to the Buyer an amount in respect of a claim under
the General Warranties and subsequent to the making of such payment the Buyer's
Group becomes or shall become entitled to recover from some other person a sum
which is referable to that payment.

 

8.2  
The Buyer shall and shall procure that the Company shall:

 

(a)  
(prior to taking any action against the Seller under the General Warranties in
the case of paragraph 8.1(a) and paragraph 8.1(b)) promptly and diligently take
all such action as the Seller may request including the institution of
proceedings and the instruction of professional advisers approved by the Seller
to act on behalf of the Buyer or the Company or any Subsidiary to avoid,
dispute, resist, compromise, defend or appeal against any such claim against the
Buyer's Group as is referred to in paragraph 8.1(a) or to make such recovery by
the Buyer's Group as is referred to in paragraph 8.1(b) or paragraph 8.1(c), as
the case may be, in accordance with the instructions of the Seller to the intent
that such action shall be delegated entirely to the Seller; and

 

(b)  
not settle or compromise any liability or claim to which such action is
referable without the prior written consent of the Seller; and

 

(c)  
in the case of paragraph 8.1(c) only, promptly repay to the Seller an amount
equal to the amount so recovered or, if lower, the amount paid by the Seller to
the Buyer.

 

9.  
The Buyer shall:

 

9.1  
Within 20 Business Days inform the Seller in writing of any fact, matter, event
or circumstance which comes to its notice or to the notice of the Buyer's Group
whereby it appears that the Seller is or may be liable to make any payment in
respect of any claim under the General Warranties or whereby it appears the
Buyer's Group shall become or may become entitled to recover from some other
person a sum which is referable to a payment already made by the Seller in
respect of such a claim; and

 

9.2  
thereafter keep the Seller fully informed of all developments in relation
thereto; and

 

9.3  
provide access to its personnel, premises and chattels and give all such
information and documentation (no matter how it is recorded or stored) as the
Seller shall reasonably request in connection therewith and also in connection
with any proceedings instituted by or against the Buyer's Group under paragraph
8.1.

 

10.  
No liability to make any payment in respect of any claim for Tax under the
Warranties shall arise before:

 

(a)  
in the case of a claim for Tax involving an actual payment of Tax, the last day
on which a payment of that Tax becomes finally due and payable;

 

(b)  
in the case of a claim for Tax involving the loss of a relief against Tax, the
last day on which a payment of Tax becomes finally due and payable which would
not, but for such loss, have been payable;

 

(c)  
in the case of a claim for Tax involving the set off of a relief against Tax,
the last day on which a payment of Tax would have become finally due and payable
but for the set off of such relief.

 

(d)  
in the case of a claim for Tax involving the loss of or reduction of a right to
repayment of Tax, the day on which any repayment or increased repayment of Tax
would, but for the loss of or reduction of such right to repayment, have been
due.

 

11.  
In the event that the Seller at any time after the date hereof shall wish to
take out insurance against its liability hereunder the Buyer undertakes to
provide such information as the prospective insurer may require before effecting
such insurance.

 

12.  
The Buyer's Group will take or procure the taking of all such steps and action
as are necessary or as the Seller may require in order to mitigate any claim
under the Warranties and the Buyer's Group shall act in accordance with such
request. Nothing in this agreement shall or shall be deemed to relieve the Buyer
of any common law or other duty to mitigate any loss or damage incurred by it.

 

13.  
Any liability of the Seller in respect of any claim under the Warranties which
is based upon or referable to:

 

(a)  
a shortfall, insufficiency or reduction of earnings, revenues or profits
(whether or not consolidated, or before or after tax or extraordinary,
exceptional or non-recurring items) of any member of the Group; or

 

(b)  
an adverse effect on any such earnings, revenues or profits

 
arising in each case by virtue of the subject matters of the claim shall not
exceed the amount of such shortfall, insufficiency, reduction or adverse effect
which has occurred at the date of such claim.
 


 


 


 
 

 
SCHEDULE 6  
 
Form of US Legal Opinion to be provided by Buyer's US Counsel


 

1.  
Tally-Ho Ventures, Inc. (the "Buyer") is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.




2.  
The Buyer has the corporate power and authority to execute and deliver the sale
and purchase agreement relating to the sale of all the issued shares of Protrust
Private Client SA between the Buyer and Protrust Financial Services Group SA
(the "Sale and Purchase Agreement"), the Promissory Note, the Transitional
Services Agreement and the Option Deed (as each is defined in the Sale and
Purchase Agreement) and perform its obligations thereunder.




3.  
The Buyer has taken all corporate action necessary to authorise the execution
and delivery of the Sale and Purchase Agreement, the Promissory Note, the
Transitional Services Agreement and the Option Deed and the performance of its
obligations thereunder.




4.  
The Buyer has duly executed and delivered the Sale and Purchase Agreement, the
Promissory Note, the Transitional Services Agreement and the Option Deed.




5.  
Each of the Sale and Purchase Agreement, the Promissory Note, the Transitional
Services Agreement and the Option Deed is a legal, valid and binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganisation or other similar
laws affecting the rights and remedies of creditors generally, and general
principles of equity.




6.  
The Consideration Shares (as defined in the Sale and Purchase Agreement) have
been duly authorised and validly issued and are fully paid and non-assessable,
and no holder thereof will be subject to personal liability be reason of being
such a holder and the Consideration Shares are not subject to the pre-emptive
rights of any shareholder of the Buyer.




7.  
No authorisation, approval or other action by, and no notice to or filing with,
any United States federal or state governmental authority or regulatory body is
required for the execution and delivery by the Buyer of the Sale and Purchase
Agreement, the Promissory Note, the Transitional Services Agreement and the
Option Deed and the performance by the Buyer of its obligations thereunder.



 


 







Signed by Alex Bell
for and on behalf of PROTRUST FINANCIAL SERVICES GROUP SA
in the presence of:
)
)
)
 









Signed by Nigel Gregg
for and on behalf of TALLY-HO VENTURES, INC.
in the presence of :
)
)
)
 


